The Honorable Ray Stalnaker State Representative 11714 Arch Street Pike Little Rock, AR 72206
Dear Representative Stalnaker:
This is in response to your request for an opinion concerning county election commission staff. Your question is as follows:
  In counties of Arkansas where an election is being conducted and county funds are used to conduct the election and in said county an Election Commission staff exists, then what person or entity has authority over that staff?
You have provided no facts relevant to the election commission staff members who are the subject of your question. If your question is intended to focus on election officers, such as judges, clerks or sheriffs, reference should be made to A.C.A. §7-4-107 (1987), which authorizes the county board of election commissioners to appoint such officers.
Assuming the staff are not election officers who have been appointed as such by the county board of election commissioners, reference instead should be made to Op. Att'y Gen. 91-204, a copy of which is enclosed, which addresses this issue. It was concluded in that opinion that there is no statutory provision for the county board of election commissioners to have authority over county election commission employees. Instead, the status of such staff members would be as county employees who are subject to the supervisory authority of the county judge. The Arkansas Constitution and the Arkansas Code clearly vest the county judge with the responsibility and the authority to hire, and the concomitant duty to fire county employees. See Horton v.Taylor, 585 F. Supp. 224 (W.D. Ark. 1984), remanded on othergrounds, 767 F.2d 471 (8th Cir. 1985), citing McCuen, CountyJudge v. Jackson, 265 Ark. 819, 581 S.W.2d 326 (1979). Amendment55, § 3 to the Arkansas Constitution states that the county judge shall, in addition to other powers and duties provided by law, ". . . hire county employees, except those persons employed by other elected officials of the county." See also A.C.A. §14-14-1102(b)(5) (1987).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sherry L. Daves.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure